J-S07012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FRANK DESAN                                :
                                               :
                       Appellant               :   No. 2664 EDA 2019

               Appeal from the PCRA Order Entered July 8, 2019
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0005172-2017

BEFORE: NICHOLS, J., KING, J., and STRASSBURGER, J.*

MEMORANDUM BY NICHOLS, J.:                               FILED APRIL 14, 2020

        Appellant Frank Desan appeals pro se from the order denying his first

Post Conviction Relief Act1 (PCRA) petition. For the reasons below, we dismiss

the appeal based on deficiencies in Appellant’s brief.

        According to the PCRA court’s opinion:

        [Appellant pled] guilty to the Commonwealth’s case against him
        for robbery with serious bodily injury and possession of a weapon
        on June 11, 2018. During the negotiated plea agreement hearing,
        [Appellant] was represented by counsel appointed by the County’s
        Public Defender’s Office. After signing the plea agreement,
        Appellant and counsel engaged in a colloquy.          During this
        exchange, [Appellant] was explained what rights he was forgoing
        as part of the negotiated plea agreement. As part of the colloquy,
        [Appellant] acknowledged that he understood both the underlying
        charges and what the Commonwealth would need to prove to find
        him guilty. [Appellant] mentioned on record that he was violating
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541-5946.
J-S07012-20


       his probation for another offense, and that he wished to continue
       with his guilty pleas. Once the Court accepted [Appellant’s] guilty
       plea, he was sentenced to a [negotiated] 3 1/2 to 7 years’
       incarceration, with 3 years of probation to run consecutively.

PCRA Ct. Op., 11/1/19, at 1-2 (some formatting altered).

       On December 17, 2018, the PCRA court docketed Appellant’s pro se

PCRA petition.2       The PCRA court appointed PCRA counsel, who filed a

Turner/Finley3 no-merit letter and an application to withdraw, which the

PCRA court granted on May 23, 2019. Also on May 23, 2019, the PCRA court

issued a Pa.R.Crim.P. 907 notice, stating that Appellant’s petition lacked

merit. On June 28, 2019, the PCRA court docketed Appellant’s pro se response

to the Rule 907 notice. On July 8, 2019, the PCRA court dismissed Appellant’s

PCRA petition. Appellant filed a pro se notice of appeal on July 29, 2019, and

timely filed a court-ordered Pa.R.A.P. 1925(b) statement.

       On appeal, Appellant raises the following issues, which we reordered to

facilitate disposition:

       1. Was [Appellant’s] notice of appeal with this Court timely?


____________________________________________


2 The petition is difficult to understand, but appears to raise a claim that double
jeopardy was violated because the Commonwealth amended the information
at issue. Appellant’s PCRA Pet., 12/17/18, at 6-7 (unpaginated). Appellant
also asserted that plea counsel was ineffective by failing to identify and
challenge the double jeopardy issue, as well as an unspecified suppression
claim. Id. at 7. As a result, Appellant concluded that his guilty plea was
unlawfully induced. Id.
3Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                           -2-
J-S07012-20


       2. If the weight of the disputed evidence does not support a
       verdict of guilty before trial begins does this finding abrogate the
       need for a finding of guilty in the lower court addressing their
       opinion upon the factual determinations made by the pro se
       Appellant in his statement of matters with this Court?

       3. Did . . . Appellant in his explanation of the issues complained
       of on appeal properly preserve all of the claims of suppression,
       habeas corpus, and double jeopardy in the statement of matters
       with the lower court dealing with the disputed evidence prior to
       trial commencing for purposes of this appeal?

       4. Now that the lower [court’s] opinion of the matter has been
       officially docketed[,] is that opinion considered a fact in line with
       the framework of the evidence that is being challenged by the pro
       se Appellant in his appeal by defaulthood [sic], or is it just a
       reference to the proceedings in light of the [Appellant’s] prior
       challenges to the weight of the evidence and ensuing court
       appointed representation that was a result of this proceeding?

       5. Does . . . Appellant have standing to challenge these issues in
       this Court?

       6. Are the discretionary aspects of [Appellant’s] sentence still an
       issue because of the ranges proscribed by the sentencing matrix
       were abused or does this appeal supersede those guidelines based
       upon his Pa.R.A.P. 1925(B)(4) claims?

       7. If . . . Appellant is challenging the effectiveness of [counsel’s]
       strategy in light of his appeal then do his claims in his statement
       of matters [supersede]

Appellant’s Brief at 7-8.4


____________________________________________


4 Although Appellant raised the timeliness of his notice of appeal in his
statement of questions presented, he did not argue it in his appellate brief.
In any event, we can address the timeliness of an appeal sua sponte, and we
conclude that because Appellant’s notice of appeal was docketed within thirty
days of the date the PCRA court docketed the order at issue, Appellant’s
appeal was timely filed. See Commonwealth v. Liebensperger, 904 A.2d
40, 43 (Pa. Super. 2006).


                                           -3-
J-S07012-20


      Briefly, Appellant challenged, among other issues, the validity of his plea

and the discretionary aspects of his sentence. The Commonwealth countered

that Appellant has waived all of his claims on appeal. Commonwealth’s Brief

at 12-13.   In its Pa.R.A.P. 1925(a) opinion, the PCRA court asserted that

Appellant’s claims as stated in his PCRA petition were meritless and this Court

should affirm the PCRA court’s dismissal of Appellant’s petition. See PCRA Ct.

Op., 11/1/19, at 3-4.

      Initially, we note that

      it is an appellant's duty to present arguments that are sufficiently
      developed for our review. The brief must support the claims with
      pertinent discussion, with references to the record and with
      citations to legal authorities.     Citations to authorities must
      articulate the principles for which they are cited. Pa.R.A.P.
      2119(b).

      This Court will not act as counsel and will not develop arguments
      on behalf of an appellant. Moreover, when defects in a brief
      impede our ability to conduct meaningful appellate review, we
      may dismiss the appeal entirely or find certain issues to be
      waived.

Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010) (some

citations omitted).

      Although this Court is willing to liberally construe materials filed
      by a pro se litigant, pro se status confers no special benefit upon
      the appellant. To the contrary, any person choosing to represent
      himself in a legal proceeding must, to a reasonable extent,
      assume that his lack of expertise and legal training will be his
      undoing.” Accordingly, pro se litigants must comply with the
      procedural rules set forth in the Pennsylvania Rules of Court; if
      there are considerable defects, we will be unable to perform
      appellate review.




                                      -4-
J-S07012-20


Commonwealth v. Vurimindi, 200 A.3d 1031, 1037–38 (Pa. Super. 2018),

appeal denied, 217 A.3d 793 (Pa. 2019) (citations omitted).

      Here, we have carefully reviewed Appellant's brief and find the defects

to be substantial. Although Appellant presents seven issues in his statement

of questions, Appellant fails to develop any of his arguments by applying a

principle of law to the facts of this case. See Pa.R.A.P. 2119(a). Significantly,

Appellant’s argument section does not contain citations to, or appropriate

analyses of, applicable Pennsylvania legal authority. See id. Appellant has

not discussed any relevant standards of review or legal principles governing a

challenge to a guilty plea in the context of a PCRA. See id. Although we

liberally construe Appellant’s pro se brief, we are barred from acting as his

counsel and advancing his arguments.         See Kane, 10 A.3d at 331-32.

Accordingly, we are constrained to dismiss the appeal.

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/14/20




                                      -5-